DISMISS and Opinion Filed May 20, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00350-CV

                       LINQ PARTNERS, LLC, Appellant
                                    V.
           GCU TRUCKING, INC., ROSALIO ARCOS, SR., SERGIO ARCOS,
          RENE ARCOS, ROSALIO ARCOS, JR., LOS ARCOS LEASING, INC.
                  AND VALLEY TIN MANAGEMENT, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-02262-K

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that it no longer wishes to pursue this appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140350F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LINQ PARTNERS, LLC, Appellant                     On Appeal from the 192nd Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00350-CV       V.                       Trial Court Cause No. DC-13-02262-K.
                                                  Opinion delivered by Chief Justice Wright.
GCU TRUCKING, INC., ROSALIO                       Justices Lang-Miers and Brown,
ARCOS, SR., SERGIO ARCOS,                         participating.
RENE ARCOS, ROSALIO ARCOS, JR.,
LOS ARCOS LEASING, INC., AND
VALLEY TIN MANAGEMENT, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, GCU TRUCKING, INC., ROSALIO ARCOS, SR.,
SERGIO ARCOS, RENE ARCOS, ROSALIO ARCOS, JR., LOS ARCOS LEASING, INC.,
AND VALLEY TIN MANAGEMENT, recover their costs of this appeal from appellant, LINQ
PARTNERS, LLC.


Judgment entered May 20, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–